18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thanh Vong HOAI, Appellant,v.SUN REFINING AND MARKETING COMPANY, INC., Appellee.
No. 92-7133.
United States Court of Appeals, District of Columbia Circuit.
March 9, 1994.Rehearing and Suggestion for Rehearing In Banc*Denied April 12, 1994.Suggestion for Rehearing In BancDenied May 25, 1994.

Before:  EDWARDS, BUCKLEY and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the judgments of the District Court, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED, by the Court, that the orders and accompanying memoranda of the District Court dated October 1, 1990;  May 2, 1991;  June 3, 1991;  September 16, 1991;  October 28, 1991;  and May 12, 1992 are affirmed substantially for the reasons provided therein.  It is further


3
ORDERED and ADJUDGED, by the Court, that the order of the District Court dated February 28, 1991 and the judgment on the verdict dated October 11, 1991 are affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).



*
 Rogers, Circuit Judge, did not participate in this matter